Citation Nr: 1643511	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-10 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.

This matter comes to before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran currently has PTSD that is at least as likely as not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran is seeking service connection PTSD.  Through various written statements, to include a January 2009 Statement in support of claim for service connection for PTSD, the Veteran has reported stressful events while serving during the Gulf War.  He described that in January 1991, he was on the highway of death heading to the city of Basara, Iraq and witnessed many severely disfigured dead bodies and burning vehicles.  When the ground war started, he followed right behind the M-1 tanks.  He remembers vividly an image of an Iraqi solider with no head who was killed while his hands still on the steering wheel.  The Veteran also reported that he had to pick up, move, and bury dead bodies and body parts in mass graves.  He stated he still cannot watch news about Iraq as it reminds him of this trauma and he would get depressed and isolate.

During an October 2009 VA examination, the Veteran reported getting off the plane in Saudi Arabia with no bullets for their M-16s, which caused him to fear for his life.  He reported the sirens were going off 24 hours a day and they wore chemical gear all day and every day.  He could hear the bomb dropping in the distance when the air war started.  During the bombing he could feel the ground shaking.  During the ground war, his unit followed the tank battalion.  He reported being on the highway of death and seeing a lot of dead people and having to take a lot of prisoners.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304 (f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  See 38 C.F.R. § 4.125 (a) (2015).  Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule apply to claims that had been certified for appeal to the Board prior to August 4, 2014.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  This appeal was certified to the Board in June 2013.  As such, the provisions of DSM-IV are for application.

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV and its more liberalizing standards to establish a diagnosis of PTSD, acknowledging the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2015); see also, 38 U.S.C.A. § 1154(b) (West 2014).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection for PTSD.

The Veteran's service personnel records confirm that he served in the Southwestern Asia Theater during the Gulf War from September 1990 to March 1991.  His military occupation specialty (MOS) was heavy vehicle mechanic.  The Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as stressor events during service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran's lay assertions of in-service stressors to be credible as they are consistent the circumstances of his war zone duty in Iraq.

The Board acknowledges that the Veteran has a current medical diagnosis of PTSD.  In support of his claim, the Veteran submitted the June 2010 psychological evaluation report from a private psychologist who diagnosed PTSD and attributed the diagnosis to his reported in-service stressors.  Regarding his military stressors, the Veteran reported that he served in the Gulf War for seven months, during which time he was up for 100 hours with no sleep during nonstop ground ward of three days.  When he went into Basara, he had pick up dead bodies and body parts and bury them in a mass grave.  He followed behind tanks and saw all the mayhem and destruction they caused.  In particular, he had an image of an Iraqi with no head sitting in a vehicle with his hands on the steering wheel; his blood was still wet.  He reported experiencing intense fear and horror during his Gulf War experiences.

The Veteran reported that shortly after separation from service, he had nightmares once every five/six months in which he saw the headless man in the vehicle or of picking up bodies or body parts.  It was noted that symptoms of depression and PTSD had a precipitous, simultaneous onset about two and a half years previously and persisted to the present time.  The Veteran reported less agitation as a consequence of VA mental health treatment.  He attended a weekly PTSD group and individual counseling and took psychotropic medications.

Assessment results revealed that on Million Clinical Multiaxial Inventory III, the psychologist noted that the scale associated with PTSD was elevated.  The Veteran admitted to extreme restlessness, preoccupation with events that were threatening to him along with frequent flashbacks, intrusive memories, and upsetting reminders of trauma that triggered anxiety, nightmares, hopelessness and other forms of distress.  The Veteran also displayed symptoms of a schizoid personality characterized by withdrawal, social isolation, and lack of interest in personal relationships.  His response to the Trauma Symptom Inventory a measure of post traumatic stress and other psychological sequelae of traumatic events resulted in a valid profile.  Six of the ten clinical scales were elevated.  The Veteran experienced multiple symptoms of anxiety and autonomic arousal, along with depersonalization, derealization, and cognitive disengagement.  He also experienced intrusive post traumatic reactions and symptoms, including nightmares, flashbacks, and upsetting memories that were easily triggered by current events.  He experienced a depressed mood and depressive cognitive symptoms.

It was noted the Veteran was severely traumatized by his Gulf War related experiences involving seeing mangled bodies picking up and putting dead bodies and body parts into body bags burying them in mass graves.  Symptoms of PTSD were minimal for years during which he abused cocaine until approximately two and a half/three years ago.  At that time, the Veteran developed apparently full blown PTSD symptoms and severe depression.  He was psychiatrically hospitalized and placed on medication with continued regular mental health treatment through the VA.  There was indication he was self medicating with cocaine following his military service He was in a 28-day VA substance abuse treatment facility.

Although the private psychologist did not specifically state that the Veteran met the full "DSM-V" criteria for PTSD, the Veteran's VA psychologists and psychiatrists who have seen the Veteran regularly note a diagnosis of chronic PTSD using the multi-axial diagnosis.  

Additionally, the October 2009 VA examiner opined that although the Veteran did not meet DSM IV diagnostic criteria at this time if his symptoms were to worsen and cause significant problems with social or occupational functioning in the future then he would appear to meet DSM-IV diagnostic criteria for PTSD.  The examiner also noted that the Veteran met the DSM-IV stressor criterion.  Therefore, in light of the subsequent June 2010 private psychologist's diagnosis of PTSD, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has a PTSD diagnosis in accordance with the criteria of DSM-IV. See 38 C.F.R. § 4.125(a); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

A January 2013 VA examiner opined that the Veteran did not meet full criteria for a diagnosis of PTSD.  Concerning this, the examiner stated that although the Veteran has experienced recollections and dreams of his military service during the Gulf War, he did not participate in combat and did not feel danger from hostile enemy forces; he saw the aftermath of combat operations.  However, this finding is not consistent with the other medical opinions of records, as well as the Veteran's description of his in-service trauma.  Although the Veteran did not indicate that he engaged in hand-to-hand combat, his competent and credible lay testimony reflects that he witnessed combat first-hand during his assignment during Gulf War and that he feared for his life during this experience.  In light of his competent lay observations and despite the negative VA opinion, the Board concludes that the evidence is at least in equipoise that the Veteran's claimed stressor is related to his fear of hostile military activity.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (2007).

As noted above, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  In this case, the Veteran has been diagnosed with PTSD and a VA psychologist opined that the Veteran's reported stressors were adequate to support the diagnosis of PTSD.  Further, the Board found that the Veteran's stressors were related to his fear or hostile military or terrorist activity.

Furthermore, the Board concludes that the Veteran's reported in-service stressors are consistent with the places, types, and circumstances of his service, as evidenced by his service personnel records that confirm service in the Southwestern Asia during the Gulf War.  The corroboration of every stressor detail is not required.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  Thus, the Board concludes that the Veteran's reported stressors involving his fear in the combat zone are consistent with the time, place, and circumstances of his service. 

In summary, a VA psychiatrist has found that at least one of the Veteran's reported in-service stressors was adequate to support a diagnosis of PTSD and the Board finds that his stressors are consistent with the places, types, and circumstances of his service.  These same stressors also clearly involved fear of hostile military or terrorist activity.  VA and private psychology reports show a diagnosis of PTSD meeting the DSM-IV criteria.  As such, resolving any doubt in favor of the Veteran, the Board concludes that service connection for PTSD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


